Case: 3:17-cv-00947-s|c Document #: 82-1 Filed: 03/11/19 Page 1 of 6

 

CONSENT FORM

 

I hereby consent to make a claim against Pizza Hut of Southern Wisconsin, Inc.
d/b/a Pizza Hut, Rockford Pizza, LLC, MSG Delco, LLC, Pizza Hut of Madison, Inc., Pizza
Hut of Rock County, Inc., Divo Enterprises, Inc., Pizza Hut of Waunakee, Inc., Pizza Hut of
Platteville, Inc., Pizza Hut of Mauston, LLC, and Southing Grange, Inc. (hereinafter
collectively referred to as “Pizza Hut”) for unpaid minimum and overtime Wages. If this case
does not proceed collectively, I also consent to join any subsequent action to assert these
claims against Pizza Hut.

In the past three years, I Worked as a delivery driver for Pizza Hut, have used my
personal vehicle to deliver pizza and other items sold by Pizza Hut, and have note been paid
minimum wage because Pizza Hut’s per'mile delivery reimbursement has not fully
compensated me for my vehicle expenses

I hereby authorize the filing and prosecution of this Fair Labor Standards Act action
in my name and hereby designate the Named Plaintiff John Hobon to make decisions on my
behalf concerning this litigation, the method and manner of conducting this litigation, the
entering of any agreements between Plaintiffs’ Counsel concerning attorneys’ fees and
costs, settlement, and all other matters pertaining to this lawsuit.

lM,é/Z_ 3/1/

Signature and Date

j'~’§i\"\ go /0\1<

JUSTIN BARAK

Mail or Email tol
Hawks Quindel, S.C.
Attn! Larry A. Johnson
PO Box 442
Milwaukee, Wisconsin 53201
Telephonef (414) 271-8650
Emaili ljohnson@hq'law.com
www.hq'law.com

Case: 3:17-cv-00947-s|c Document #: 82-1 Filed: 03/11/19 Page 2 of 6

 

CONSENT FORM

 

l hereby consent to make a claim against Pizza Hut of Southern Wisconsin, Inc.
d/b/a Pizza Hut, Rockford Pizza, LLC, MSG Delco, LLC, Pizza Hut of Madison, Inc., Pizza
Hut of Rock County, Inc., Divo Enterprises, Inc., Pizza Hut of Waunakee, Inc., Pizza Hut of
Platteville, Inc., Pizza Hut of Mauston, LLC, and Southing Grange, Inc. (hereinafter
collectively referred to as “Pizza Hut”) for unpaid minimum and overtime Wages. If this case
does not proceed collectively, l also consent to join any subsequent action to assert these
claims against Pizza Hut.

ln the past three years, l worked as a delivery driver for Pizza Hut, have used my
personal vehicle to deliver pizza and other items sold by Pizza Hut, and have not been paid
minimum Wage because Pizza Hut’s per“mile delivery reimbursement has not fully
compensated me for my vehicle expenses

I hereby authorize the filing and prosecution of this Fair Labor Standards Act action
in my name and hereby designate the Named Plaintiff John Hobon to make decisions on my
behalf concerning this litigation, the method and manner of conducting this litigation, the
entering of any agreements between Plaintiffs’ Counsel concerning attorneys’ fees and
costs, settlement, and all other matters pertaining to this lawsuit.

MM@IW 3/‘{/<10/9

Signature and Date

A'f]¢l re w Ha.fr cr
ANDREW HAGER

 

Mail or Email toi
Hawks Quindel, S.C.
Attnf Larry A. Johnson
PO Box 442
Milwaukee, Wisconsin 53201
Telephone? (414) 271'8650
Ernail! ljohnson@hq'law.com
WWW.hq-law.com

Case: 3:17-cv-00947-s|c Document #: 82-1 Filed: 03/11/19 Page 3 of 6

 

CONSENT FORM

 

I hereby consent to make a claim against Pizza Hut of Southern Wisconsin, Inc.
d/b/a Pizza Hut, Rockford Pizza, LLC, MSG Delco, LLC, Pizza Hut of Madison, Inc., Pizza
Hut of Rock County, Inc., Divo Enterprises, Inc., Pizza Hut of Waunakee, Inc., Pizza Hut of
Platteville, Inc., Pizza Hut of Mauston, LLC, and Southing Grange, Inc. (hereinafter
collectively referred to as “Pizza Hut”) for unpaid minimum and overtime wages. If this case
does not proceed collectively, l also consent to join any subsequent action to assert these
claims against Pizza Hut.

In the past three years, l worked as a delivery driver for Pizza Hut, have used my
personal vehicle to deliver pizza and other items sold by PizzaHut, and have not been paid
minimum wage because Pizza Hut’s per-mile delivery reimbursement has not fully
compensated me for my vehicle expenses

I hereby authorize the filing and prosecution of this Fair Labor Standards Act action
in my name and hereby designate the Named Plaintiff John Hobon to make decisions on my
behalf concerning this litigation, the method and manner of conducting this litigation, the
entering of any agreements between Plaintiffs’ Counsel concerning attorneys’ fees and
costs, settlement, and all other matters pertaining to this lawsuit.

dow 2/24//‘1

Signature and Date

C he i"'/l nl u~\ri v\$m/I
CHE MARTINSON

Mail or Email to!
Hawks Quindel, S.C.
Attni Larry A. Johnson
PO Box 442
Milwaukee, Wisconsin 53201
Telephone5 (414) 271'8650
Emailf ljohnson@hq'law.com
www.hq~law.com

Case: 3:17-cv-00947-s|c Document #: 82-1 Filed: 03/11/19 Page 4 of 6

 

CONSENT FORM

 

I hereby consent to make a claim against Pizza Hut of Southern Wisconsin, Inc.
d/b/a Pizza Hut, Rockford Pizza, LLC, MSG Delco, LLC, Pizza Hut of Madison, Inc., Pizza
Hut of Rock County, Inc., Divo Enterprises, Inc., Pizza Hut of Waunakee, Inc., Pizza Hut of
Platteville, Inc., Pizza Hut of Mauston, LLC, and Southing Grange, Inc. (hereinafter
collectively referred to as “Pizza Hut”) for unpaid minimum and overtime Wages. If this case
does not proceed collectively, I also consent to join any subsequent action to assert these
claims against Pizza Hut.

In the past three years, I worked as a delivery driver for Pizza Hut, have used my
rpersenalevehicle.tedeliver pizza and other items sold by Pizza Hut, and have not been paid
minimum Wage because Pizza Hut’s per~mile delivery reimbursement has not fully
compensated me for my vehicle expenses

I hereby authorize the filing and prosecution of this Fair Labor Standards Act action
in my name and hereby designate the Named Plaintiff John Hobon to make decisions on my
behalf concerning this litigation, the method and manner of conducting this litigation, the
entering of any agreements between Plaintiffs’ Counsel concerning attorneys’ fees and
costs, settlement, and all other matters pertaining to this lawsuit.

Signature and Date
tait

CADE ROSENOW

Mail or Email to!
Hawks Quindel, S.C.
Attn! Larry A. Johnson
PO Box 442
Milwaukee, Wisconsin 53201
Telephonef (414) 271'8650
Email! ljohnson@hq'law.com
www.hq~law.com

Case: 3:17-cv-00947-s|c Document #: 82-1 Filed: 03/11/19 Page 5 of 6

 

CONSENT FORM

 

l hereby consent to make a claim against Pizza Hut of Southern Wisconsin, Inc.
dfb)'a Pizza Hut, Rockford Pizza, LLC, MSG Delco, LLC, Pizza Hut of Madison, Inc., Pizza
Hut of Rock County, Inc., Divo Enterprises, Inc., Pizza Hut of Waunakee, Inc., Pizza Hut of
Platteville, Inc., Pizza Hut of Mauston, LLC, and Southing Grange, lnc. (hereinafter
collectively referred to as “Pizza Hut”) for unpaid minimum and overtime wages. lf this case
does not proceed collectively, l also consent to join any subsequent action to assert these
claims against Pizza Hut.

In the past three years, l worked as a delivery driver for Pizza Hut, have used my
personal vehicle to deliver pizza and other items sold by Pizza Hut, and have not been paid
minimum wage because Pizza Hut’s per-mile delivery reimbursement has not fully
compensated me for my vehicle expenses

l hereby authorize the filing and prosecution of this Fair Labor Standards Act action
in my name and hereby designate the Named Plaintiff John Hobon to make decisions on my
behalf concerning this litigation, the method and manner of conducting this litigation, the
entering of any agreements between Plaintiffs’ Counsel concerning attorneys’ fees and
costs, settlement, and all other matters pertaining to this lawsuit.

3/ X/Zo/ f1
E‘>i nature and Date n .
§ JAS§@%’

 

Mail or Email tel
Hawks Quindel, S.C.
Attni Larry A. Johnson
PO Box 442
Milwaukee, Wisconsin 53201
Telephonei (414) 271~8650
Email? ljohnscn@hq'law.com
www.hq'law.com

Case: 3:17-cv-00947-s|c Document #: 82-1 Filed: 03/11/19 Page 6 of 6

 

CONSENT FORM

 

I hereby consent to make a claim against Pizza Hut of Southern Wisconsin,~Inc.
d/b/a'Pizza Hut, Rockford Pizza, LLC, MSG Delco, LLC, Pizza Hut of Madison, Inc., Pizza
Hut of Rock County, Inc., Divo Enterprises, Inc., Pizza Hut of Waunakee, Inc., Pizza Hut of
Platteville, Inc., Pizza Hut of Mauston, LLC, and Southing Grange, Inc. (hereinafter
collectively referred to as “Pizza Hut”) for unpaid minimum and overtime wages. l_f this case
does not proceed collectively, I also consent to join any subsequent action to assert these
claims against Pizza Hut.

In the past three years, I worked as a delivery driver for Pizza Hut, have used my
personal vehiclej;o_deliver pizza and other,items sold by Pizza Hut, and have not been paid ~
minimum wage because Pizza Hut’s per'mile delivery reimbursement has not fully
compensated me for my vehicle expenses.

I hereby authorize the filing and prosecution of this Fair Labor Standards Act action
in my name and hereby designate the Named Plaintiff John Hobon to make decisions on my
behalf concerning this litigation, the method and manner of conducting this litigation, the
entering of any agreements between Plaintiffs’ Counsel concerning attorneys’ fees and
costs, settlement, and all other matters pertaining to this lawsuit.

»7

Signature and Date

/llcv\ £SLOH/

ALEX SCOTT

 

Mail or Email toi
Hawks Quindel, S.C.
Attnf Larry A. Johnson
PO Box 442
Milwaukee, Wisconsin 53201
Telephonei (414) 271'8650
Email! ljohnson@hq'law.com
wWW.hq'law.com

*S~qu

